COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Baytown Nissan Inc., Burklein Family Limited Partnership,
                          Frederick W. Burklein and J. Cary Gray

Appellate case number:    01-14-00704-CV

Trial court case number: 2013-38072

Trial court:              127th District Court of Harris County

Date motion filed:        November 7, 2014

Party filing motion:      Real Parties in Interest

       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Jane Bland
                    Acting for the Court

Panel consists of Chief Justice Radack and Justices Bland and Huddle


Date: November 25, 2014